DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 11, 12, 16 and 19 of U.S. Patent No. 10,764,240. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.
Claim 1 is anticipated by claims 16 and 19 of the ‘240 Patent.
Claim 2 is anticipated by claim 3 of the ‘240 Patent.
Claim 3 is anticipated by claim 4 of the ‘240 Patent.
Claim 4 is anticipated by claim 11 of the ‘240 Patent.
Claim 5 is anticipated by claim 12 of the ‘240 Patent.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 9,331,921. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.
Claim 1 is anticipated by claims 1 and 7 (“determining that the IP address has not changed for a defined period of time”/ “observing number of connecting IP addresses from the 
	Claim 2 is anticipated by claim 3 of the ‘921 Patent.
	Claim 3 is anticipated by claim 4 of the ‘921 Patent.
	Claim 4 is anticipated by claim 5 of the ‘921 Patent.
	Claim 5 is anticipated by claim 6 of the ‘921 Patent.

Claims 1-5 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9, 14 and 15 of copending Application No. 17/008,215 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.
Claim 1 is anticipated by claims 6 and 9 ((“determining that the IP address has not changed for a defined period of time”/ “observing number of connecting IP addresses from the ISP over a defined period of time”, “calculating the IP assignment age” (thus age will imply whether it has changed)) of the ‘215 application.  
Claim 2 is anticipated by claim 7 of the ‘215 application.
Claim 3 is anticipated by claim 8 of the ‘215 application.
Claim 4 is anticipated by claim 14 of the ‘215 application.
Claim 5 is anticipated by claim 15 of the ‘215 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-8 of U.S. Patent No. 8,996,727. Although the claims at issue are not identical, they are not patentably distinct from each other because examined application claims are anticipated by the reference claims.
Claim 1 is anticipated by claims 1, 3 (“determining residential internet service status”, 7 and 8 (determining IP address has not changed for a defined time period- of the ‘727 Patent.
	Claim 2 is anticipated by claim 4 of the ‘727 Patent.
	Claim 3 is anticipated by claim 5 of the ‘727 Patent.
	Claim 4 is anticipated by claim 6 of the ‘727 Patent.
	Claim 5 is anticipated by claim 7 of the ‘727 Patent.


Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-17 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451